57 N.Y.2d 909 (1982)
Sara Braun et al., Appellants,
v.
St. Vincent's Hospital and Medical Center et al., Defendants, and Lawrence Zingesser, Respondent.
Court of Appeals of the State of New York.
Decided October 19, 1982.
Bert Bauman for appellants.
Deborah F. Peters for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, and the case remitted to the Appellate Division, Second Department, for further proceedings. On this record, there is no basis for setting aside, *911 as a matter of law, the determination of Special Term that this doorman came within the contemplation of CPLR 308 (subd 2) (duPont, Glore Forgan & Co. v Chen, 41 N.Y.2d 794, 797).